Case 9:19-cv-80825-DMM Document 9 Entered on FLSD Docket 07/24/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE #: 9:19-cv-80825-DMM




  JENNIFER QUASHA, on behalf of
  her son, H.Q., a minor,

          Plaintiff,

  vs.

  CITY OF PALM BEACH GARDENS,
  FLORIDA,

          Defendant.
                                          /

                                    JOINT SCHEDULING REPORT

          Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., and Defendant, CITY OF PALM

  BEACH GARDENS, by and through undersigned counsel, file their Joint Scheduling Report, as follows:

  1.      Nature of Claims/Defenses

          Plaintiff, JENNIFER QUASHA, on behalf of her minor son, H.Q., alleges that the CITY OF

  PALM BEACH GARDENS violated the Americans With Disabilities Act of 1990, and the

  Rehabilitation Act of 1973 when it allegedly failed to afford a reasonable accommodation to H.Q. in

  participating in youth baseball. According to Plaintiff, H.Q. is disabled because he is allergic to peanuts

  and has asthma.

          The CITY OF PALM BEACH GARDENS denies Plaintiff’s allegations and asserts that H.Q.

  does not have a disability within the meaning of the statutes and that it, in fact, provided a reasonable

  accommodation to H.Q. by allowing his team to schedule H.Q.’s Palm Beach Gardens Youth Athletic

  Association games at a neighboring ballpark that did not have concessions or peanut products for sale.
Case 9:19-cv-80825-DMM Document 9 Entered on FLSD Docket 07/24/2019 Page 2 of 4



  2.     Likelihood of Settlement.

         The parties intend to conduct some discovery prior to formulating any opinions on the likelihood

  of settlement; however, they agree to explore settlement once information is exchanged.

  3.     Appearance of Other Parties / Amendments to Pleadings.

         The parties have agreed that any amendments to the pleadings or the addition of parties shall be

  completed by September 1, 2019.

  4.     Discovery Schedule/Suggested Deadliens.

         The parties anticipate service of written discovery within 30-60 days and then proceeding with

  depositions of the parties in 90-120 days. The discovery in this case will not be extensive or

  complicated, and should not require court involvement.

  Suggested Proposed Limits on Time:            Standard Track

  By             9/16/19                         The Parties shall furnish lists with names and addresses
                                                 of fact witnesses. The Parties are under a continuing
                                                 obligation to supplement discovery responses within ten
                                                 (10) days of receipt or other notice of new or revised
                                                 information.


  By:            10/15/19                        The parties shall select a mediator and jointly file a
                                                 proposed order scheduling mediation.

  By             12/2/19                         Plaintiff shall furnish defense counsel with a written list
                                                 containing the names and addresses of all expert
                                                 witnesses intended to be called at trial and only those
                                                 expert witnesses listed shall be permitted to testify.



  By             12/16/19                        Defendant shall furnish Plaintiff with a written list
                                                 containing the names and addresses of all expert
                                                 witnesses intended to be called at trial and only those
                                                 expert witnesses list shall be permitted testify.

  By             1/15/20                         The Parties shall provide expert witness summaries and
                                                 reports, as required by Federal Rule of Civil Procedure
                                                 26(2).
Case 9:19-cv-80825-DMM Document 9 Entered on FLSD Docket 07/24/2019 Page 3 of 4



  By              3/31/20                          The Parties shall complete all discovery, including
                                                   expert discovery.

  By              4/20/20                          The Parties shall file all dispositive pre-trial motions
                                                   and memoranda of law.

  By:             5/1/20                           The Parties shall complete mediation and file a
                                                   mediation report with the Court.

  By:             5/1/20                           The parties shall file witness and exhibit lists and all
                                                   motions in limine. The witness list should only include
                                                   those witnesses the Parties actually intend to call at trial
                                                   and shall include a brief synopsis of their testimony.
                                                   The exhibit lists shall identify each witness that will
                                                   introduce each exhibit.

  By              5/15/20                          The Parties shall file a Joint Pretrial Stipulation, as
                                                   required by Local Rule 16.1(e) and final proposed jury
                                                   instructions. Joint proposed jury instructions or
                                                   conclusions of law (for non-jury trials) shall outline: (1)
                                                   the legal elements of Plaintiff’s claims, including
                                                   damages; and (2) the legal elements of the defenses that
                                                   are raised.

  5.      Trial Setting.

          The parties anticipate a 3 day jury trial any time after May 2020 with a pretrial conference as per

  the Court’s availability in April 2020.

  6.      Discovery Suggestions.

          At this time, the parties have no specific suggestions for the avoidance of unnecessary proof,

  cumulative evidence, or for obtaining admissions; however, as discovery progresses, the parties will

  cooperate in this regard.
Case 9:19-cv-80825-DMM Document 9 Entered on FLSD Docket 07/24/2019 Page 4 of 4



  7.    Reference to Magistrate.

        The parties do not oppose reference of discovery matters to the assigned Magistrate Judge.

               DATED:          July 24, 2019

  JOHNSON, ANSELMO, MURDOCH,                          DISABILITY INDEPENDENCE GROUP, INC.
         BURKE, PIPER & HOCHMAN, P.A.                 2990 Southwest 35th Avenue
  Attorneys for City                                  Miami, FL 33133
  2455 East Sunrise Boulevard - Suite 1000            (305) 669-2822 - Telephone
  Fort Lauderdale, Florida 33304
  (954) 463-0100 - Telephone


  By:   /s/ E. BRUCE JOHNSON                          By:     /s/Matthew W. Dietz
        FLA. BAR NO. 057207                                   Fla. Bar No. 0084905
        /s/ Scott D. Alexander
        SCOTT D. ALEXANDER
        FLA. BAR NO. 057207
